Citation Nr: 1601935	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to January 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In an October 2014 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed that portion of the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand and vacated the Board's October 2014 decision in this matter.  

In the Joint Motion for Partial Remand issued in August 2015, the appellant agreed that he will no longer pursue the issue of entitlement to service connection for hypertension.  Any appeal as to that issue, which was denied by the Board in its October 2014 decision, is therefore deemed abandoned. See McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005) (issues not addressed on appeal will be considered abandoned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Veteran, through his attorney, requested a videoconference hearing before the Board.  However, to date, such a hearing has not been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3). 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




